Title: From Thomas Jefferson to George Helmbold, 23 August 1807
From: Jefferson, Thomas
To: Helmbold, George


                        
                            Monticello Aug. 23. 07.
                        
                        Th: Jefferson presents his compliments to mr Helmbold and his thanks for the pamphlet he has been so kind as
                            to send him, which he shall peruse at the first moment of leisure, & doubts not that it will be with satisfaction.
                    